NO. 07-03-0213-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 8, 2004

                         ______________________________


                         CHAD STUART JONES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

    FROM THE COUNTY COURT AT LAW NO. 2 OF MONTGOMERY COUNTY;

              NO. 02-177738; HONORABLE JERRY WINFREE, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Following his conviction for driving while intoxicated, appellant Chad Stuart Jones

perfected this appeal. Pending before this Court is appellant’s motion to dismiss the

appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the

request to withdraw the notice of appeal is signed by appellant. No decision of this Court
having been delivered to date, we grant the motion and dismiss the appeal. No motion for

rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2